Citation Nr: 1748831	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disorder.  

2.  Entitlement to service connection for a headache disability, to include as secondary to service-connected lumbar spine disorder and/or claimed cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1963 to October 1965 and from July 1970 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

By way of procedural background, this case was previously remanded by the Board in August 2013 and September 2016 for additional development and adjudication. The case has since returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence is at the very least in equipoise as to whether the Veteran's currently diagnosed cervical DDD and spondylosis are related to an in-service fall from a telephone pole.  

2.  The Veteran's currently diagnosed tension headache disability is etiologically related to his service-connected cervical spine disorder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish  service connection for DDD and spondylosis of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria to establish service connection for a tension headache disability on a secondary basis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for cervical spine and headache disabilities, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Pertinent Service Connection Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).   Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's diagnosed spondylosis, also known as osteoarthritis, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's diagnosed DDD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Id.  

Service connection is also warranted for any disability that is proximately due to or a result of a service connected disability.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Service Connection Analysis for a Cervical Spine Disability

The Veteran asserts that he has a current cervical spine disability caused by an injury that occurred during active service, the symptoms of which have been continuous since service.

At the outset, the medical evidence shows a current diagnosis of DDD with narrowing and spurring at C5 - C6 and C6 - C7 and cervical spondylosis, also known as cervical osteoarthritis, with neural foraminal impingement.  See August 2010, December 2013 and March 2017 VA examinations.  

The Veteran states that his neck pain began after a fall during service.  He reports that he sought treatment for neck pain during service and that the military physician told him that it was likely due to bruised muscles in his neck.  His service treatment records (STRs) however do not document any complaints, treatment or diagnoses referable to the neck.  Nevertheless, the Veteran's STRs do document that he was electrically shocked and fell 18 to 20 feet from a telephone pole, landing on his back.  Notably, the Veteran is currently service connected for a lumbar spine disability due to this same in-service event.  

On the question of etiology, the record contains both favorable and unfavorable evidence.  

Evidence unfavorable to the claim includes VA medical opinions.  For example, the Veteran was afforded a VA examination in August 2010; however, this opinion is of no probative value because the examiner's opinion is solely based on the absence of complaints of neck pain during service, despite the Veteran's credible statements to the contrary.  Such requirement that the disability be shown in the service treatment records before the lay assertion of in-service injury or symptoms is "corroborated" constitutes legal error.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  

The Veteran was afforded a second VA compensation examination in December 2013 and provided an opinion unfavorable to the claim.  In doing so, the examiner stated that while an acquired defect of the lumbar spine was shown on x-rays, it was not shown on x-rays of the cervical spine.  The examiner further noted that DDD is generally not thought to be a trauma-related event, and in the Veteran's case, it is more likely than not due to the wear and tear caused by aging.  The examiner also attributed the Veteran's cervical spine DDD to his civilian occupation as a truck driver, which requires frequent turning of the neck.  Lastly, the examiner noted the lack of complaints of neck pain in the STRs.  However, the Board observes that (i) the VA examiner failed to address the Veteran's competent and credible reports of pain and stiffness during service and since discharge from service; (ii) the examiner did not adequately explain why the Veteran's post-service sedentary truck driver job negatively affected his cervical spine, but not his service-connected lumbar spine; and (iii) the examiner based the unfavorable opinion, in part, on the fact that an acquired defect of the cervical spine is not shown on x-rays, but the Board notes that the Veteran does not assert that he has such a defect in the cervical spine; rather his contention is that he has had neck pain ever since service and such pain led to the current diagnoses.  In light of these deficiencies, the Board finds the December 2013 VA opinion to be of less probative value.

Finally, a VA addendum opinion was obtained in March 2017 and the examiner confirmed the prior opinion that the current cervical spine disability is less likely not related to service, stating that to opine favorably, she would have to resort to mere speculation.   However, while the examiner conceded that the Veteran is credible to report his fall from the telephone pole, the examiner still did not address and reconcile the Veteran's competent and credible reports of manifestations of pain in the cervical spine during and since service.  For this reason, the addendum does not adequately consider all pertinent evidence and is therefore of low probative value.

Further development could be undertaken so as to obtain yet another etiology opinion, however, the Board finds the Veteran's lay evidence to be highly probative in this case.  In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Nonetheless, the Veteran in this case has both competently and credibly reported that he has experienced neck pain and stiffness since the fall during service and continuously thereafter.  See October 2010 statement.  The Veteran, as a layperson, is competent to report observable symptoms of a neck disability, such as pain and stiffness, both during and ever since service.  See Layno, 6 Vet. App. 465, 469.  Moreover, the Board does not doubt the credibility of his statements.  Thus, taking into consideration the currently diagnosed cervical spine disability, the in-service fall 18-20 feet, and the Veteran's probative reports of neck pain during service and ever since, the Board finds the evidence of record is at the very least in equipoise on the question of whether he had neck pain symptoms that began during service and continued since service separation, and was later diagnosed as DDD of the cervical spine.  The Board recognizes that the Veteran's DDD of the cervical spine is not a chronic disease listed under 38 C.F.R. § 3.309(a); however, the probative lay evidence tends show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  Although the Veteran was diagnosed with DDD of the cervical spine after discharge from service, that diagnosis coupled with the evidence pertinent to service, specifically, the Veteran being awarded service connection for a lumbar spine injury from the same in-service event and his lay statements establishing neck disability symptoms during that same event and ever since, tends to show that the neck pain symptoms later diagnosed as DDD of the cervical spine had its onset during service.  See 38 C.F.R. § 3.303 (d).  Indeed, the finding that the Veteran has had neck disability symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed DDD of the cervical spine.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for DDD of the cervical spine have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is also diagnosed with spondylosis with bone spurs in the cervical spine, and the March 2017 VA addendum specifically explained that the spondylosis is not a separate diagnosis, but rather a progression of the DDD.  Accordingly, the Board grants service connection for both DDD and spondylosis of the cervical spine.  


IV.  Service Connection Analysis for Headache Disability

The Veteran also contends that he has headaches caused or aggravated by his cervical spine disability, now service connected.  He alternatively asserts that the headache disability had its onset in service after he fell 18 to 20 feet from a telephone pole after receiving an electrical shock.  See May 2010 statement.

At the outset, the Board finds the Veteran is currently diagnosed with tension headaches.  See December 2013 VA examination.  Moreover, as determined above, the Veteran is now service-connected for a cervical spine disability.  

Upon review of all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a headache disability, as secondary to the service-connected cervical spine disabilities, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran was afforded a VA examination for his headache disability in December 2010 and the examiner opined that it was most likely that the Veteran's chronic tension headaches were related to the cervical spine disabilities.  The examiner again attributed the headache disability to the cervical spine disability in the March 2017 addendum medical opinion.  Thus, the Board finds that the medical evidence supports a finding that the Veteran's current headache disability is etiologically related to the pain originating from the now service-connected cervical spine disability.  As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis.  See 38 U.S.C.A. § 7104 (West 2014).

ORDER

Service connection for DDD and spondylosis of the cervical spine is granted.  

Service connection for a chronic tension headache disability as secondary to the now service-connected cervical spine disability is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


